Case 1:20-cv-05578-AT Document17 Filed 11/23/20 Page 1 of 1

 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC pee cial FILED
JOSEPH GUGLIELMO, on behalf of DOC #: ———————
himself and all others similarly situated, DATE FILED: _ 11/23/2020 __

Plaintiff,

-against- 20 Civ. 5578 (AT)

VILLEROY & BOCH USA, INC., ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:

The Court has been advised that the parties have reached a settlement in principle. ECF No.
16. Accordingly, the above-entitled action be and is hereby dismissed and discontinued without
costs, and without prejudice to the right to reopen the action within sixty days of the date of this
Order if the settlement is not consummated.

Any application to reopen must be filed within sixty days of this Order; any application to
reopen filed thereafter may be denied solely on that basis. Further, if the parties wish for the Court to
retain jurisdiction for the purposes of enforcing any settlement agreement, they must submit the
settlement agreement to the Court within the same sixty-day period to be so-ordered by the Court.
Per Rule IV(C) of the Court’s Individual Practices in Civil Cases, the Court will not retain
jurisdiction to enforce a settlement agreement unless it is made part of the public record.

Any pending motions are moot. All conferences are vacated. The Clerk of Court is directed
to close the case.

SO ORDERED.

Dated: November 23, 2020

New York, New York O}-

ANALISA TORRES
United States District Judge

 
